Citation Nr: 0336183	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-20 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
chronic anxiety and panic attacks with traits of post-
traumatic stress disorder.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



REMAND

The veteran served on active duty from October 1942 to 
November 1945. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  In June 
2003, a hearing was held before the Veterans Law Judge 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  


REMAND

While the Board regrets the additional delay in the 
adjudication of the veteran's claim, particularly in light of 
the concerns raised recently with regard to his age and 
health, additional development is necessary for compliance 
with due process requirements and to obtain adequate clinical 
information in which to accurately determine the proper 
rating to be assigned for the veteran's service connected 
psychiatric disorder. 

First with regard to an issue of due process, the veteran was 
provided a statement of the case (SOC) in October 2002.  
Thereafter, evidence was received from a social worker, Harry 
Sartin Sr., M. Ed, MSW, in February 2003 and the veteran was 
afforded a VA psychiatric examination in May 2003.  However, 
the RO did not provide the veteran a supplemental SOC (SSOC) 
addressing this evidence.  According to 38 C.F.R. § 19.31(b) 
(2003), if the RO receives additional pertinent evidence 
after an SOC has been issued, such as that identified above, 
and before the appeal is certified to the Board, an SSOC will 
be provided.  67 Fed. Reg. 3,099, 3,104 Jan. 23, 2002, 
(codified at 38 C.F.R. § 19.31(b)) (2003).  The reports from 
the May 2003 VA psychiatric examination do not appear to be 
among the medical records submitted by the veteran in June 
2003 accompanied by a waiver of RO review of these records.  
As such, this case must be remanded to the RO for the 
preparation of an SSOC in order to ensure due process to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

In light of the fact that this case must be remanded for the 
reasons stated above, this remand will also afford the RO the 
opportunity to obtain the specific clinical findings 
necessary to adequately rate the veteran's psychiatric 
disorder under the criteria listed at 38 C.F.R. § 4.130 
(2003).  While the veteran was afforded a psychiatric 
examination fairly recently, the clinical findings contained 
in the report from this examination are not sufficient to 
adequately rate the disability at issue.  As such, the RO 
will be requested below to schedule the veteran for another 
psychiatric examination.  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part. 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
and any other applicable legal precedent. 

2.  The veteran is to be provided a VA 
psychiatric examination to assess the 
impairment resulting from the veteran's 
service-connected psychiatric disorder.  
If it is determined that the veteran is 
not unemployable due to his service-
connected psychiatric disorder, the 
reasons for rejecting the conclusions in 
this regard contained in the statement 
received in February 2003 from Harry 
Sartin Sr., M. Ed, MSW (see pink tab, 
left of claims file) should be expressed.  

In particular, the examiner should state 
whether the veteran's service-connected 
psychiatric disorder results in 
occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short and long- term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; or difficulty in establishing and 
maintaining effective work and social 
relationships. 

The examiner should also state whether 
the service-connected psychiatric 
disorder results in occupational and 
social impairment with deficiencies in 
most areas, such as work, family 
relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
that is intermittently illogical, 
obscure, or irrelevant; near-continuous 
panic or depression affecting the ability 
to function independently, appropriately 
and effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene, difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
or an inability to establish and maintain 
effective relationships.   

Also for consideration is whether the 
veteran's service-connected psychiatric 
disorder results in total occupational 
and social impairment due to such 
symptoms as gross impairment in thought 
processes or communication; persistent 
delusions or hallucinations; grossly 
inappropriate behavior; persistent danger 
of hurting self or others; intermittent 
inability to perform activities of daily 
living (including maintenance of minimal 
personal hygiene); disorientation to time 
or place; or memory loss for names of 
one's close relatives, occupation, or own 
name.

3.  Thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the report from 
the mental social worker received in 
February 2003, the reports from the May 
2003 VA psychiatric examination (see pink 
tabs, left of claims file), the reports 
from the examination requested above, and 
the VCAA.  An appropriate period of time 
should be allowed for response.

The veteran appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




